Case 3:20-cv-05222-JD Document 10-9 Filed 08/04/20 Page 1 of 3




            EXHIBIT I
8/4/2020                Case 3:20-cv-05222-JD Document
                                                   Anissa10-9
                                                          Naouai -Filed   08/04/20 Page 2 of 3
                                                                   LinkedIn




Anissa Naouai
News Anchor

Greater New York City Area


                 Current       News Anchor and Political Correspondent at
                               RT Television
                               Founder / Actress at Studio Six Theater
                               Company

                    Past       Manager at Pamela's Cafe

             Education         Moscow Art Theater School
                               City University of New York-Hunter College

           Connections 25 connections

                Industry Media Production

               Websites        RT website
                               Facebook Page
                               Youtube



Anissa Naouai’s Experience
News Anchor and Political Correspondent
RT Television
(Privately Held; Internet industry)
February 2006 — Present (5 years 1 month)

Founder / Actress
Studio Six Theater Company
(Entertainment industry)
August 2005 — Present (5 years 7 months)

Manager
Pamela's Cafe
(Restaurants industry)
September 1998 — 2001 (3 years )



Anissa Naouai’s Education
Moscow Art Theater School
Masters , Acting, Theater History, Russian language, Movement and Dance , 2001 — 2005

City University of New York-Hunter College
World History, French, English 2000 — 2001

    Ended Studies in 2001 to attend Moscow Art Theater School.




web.archive.org/web/20110211122903/https://www.linkedin.com/pub/anissa-naouai/8/825/a3           1/2
8/4/2020                Case 3:20-cv-05222-JD Document
                                                   Anissa10-9
                                                          Naouai -Filed   08/04/20 Page 3 of 3
                                                                   LinkedIn


Additional Information
Anissa Naouai’s Websites:
    RT website
    Facebook Page
    Youtube




web.archive.org/web/20110211122903/https://www.linkedin.com/pub/anissa-naouai/8/825/a3           2/2
